DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-3, 6-7, 9-13, 16-17, and 19-24 (renumbered as 1-18, for issue) are allowed. 
Independent claims 1, 12 and 22 respectively recites the limitations: 
receiving a digital image comprising an object of interest from an input file; adding a polygon around the object of interest to generate a segmented digital image; manually selecting a reference vertex from among vertices of the polygon;
 one or more of manually and automatically appending a label to the polygon around the object of interest to generate a segmented and annotated digital image, wherein the label indicates one or more of an identity and a characteristic of the object of interest; and
outputting information related to the segmented and annotated digital image to an output file with the reference vertex coinciding with a predetermined reference position in the output file;
wherein adding the polygon around the object of interest comprises manually selecting a region of interest associated with the object of interest, automatically displaying one or more of fiduciary points and fiduciary edges around the object of interest, manually brushing edges around the object of interest guided by the one or more of the fiduciary points and the fiduciary edges, and automatically convex hull estimating and displaying the polygon that encompasses all brushed pixels.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667